Citation Nr: 1442851	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-15 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a sleep disorder, claimed as sleep apnea.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decisions issued in November 2009 by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska.

When this case was before the Board in October 2012, the Board denied the claim for service connection for a sleep disorder.  The Veteran appealed the denial of the sleep disorder claim to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 Memorandum Decision, the Court vacated the Board's denial of the claim for service connection for a sleep disorder and remanded the issue to the Board for further development and readjudication.  

In October 2012 the Board also remanded other issues to the originating agency for further action.  Included in these remanded issues was a claim for an initial compensable rating for sexual dysfunction and a claim for entitlement to special monthly compensation due to loss of use of a creative organ.  In a December 2012 rating decision, the RO granted a 20 percent rating for sexual dysfunction from August 3, 2011, and granted the claim for special monthly compensation from November 6, 2009.  This did not satisfy the Veteran's appeal with respect to these claims.  Thus, the claim for a compensable rating for sexual dysfunction prior to August 3, 2011, the claim for special monthly compensation for loss of use of a creative organ prior to November 6, 2009, and the other issues remanded in the October 2012 Board decision (claims for service connection for hypertension and a rating in excess of 70 percent for posttraumatic stress disorder) remain in remand status.    

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA.

As noted in the October 2012 Board decision, the Veteran has claimed entitlement to service connection for the residuals of a traumatic brain injury, including headaches and dizziness.  That claim has not been certified to the Board on appeal nor has it been otherwise developed for appellate purposes.  Therefore, the Board has no jurisdiction over the claim and it will not be considered at this time.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  It is again referred to the RO for appropriate action.


REMAND

The Veteran seeks service connection for a sleep disorder, claimed as sleep apnea, which he primarily contends is due to his service-connected posttraumatic stress disorder (PTSD).  

In the September 2013 Memorandum Decision, the Court determined that the Board erred in determining that a March 2010 VA medical examination was adequate for adjudication purposes.  Specifically, the Court found the March 2010 VA examiner's opinion essentially that "it is doubtful" that the Veteran has the claimed disorder to be equivocal and thus, of little to no probative value.  The Court further determined that the March 2010 VA examiner did not provide sufficient medical reasoning to support the finding that the Veteran's sleep history was consistent with his service-connected PTSD rather than sleep apnea.  

Under these circumstances, the originating agency must afford the Veteran a new VA examination to determine the nature and etiology of all sleep disorders present during the period of the claim.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the sleep disorder claim.  If any requested records are not obtained, all efforts to obtain the records should be documented in the record.

2.  Then, afford the Veteran an examination by a physician with sufficient expertise to determine the nature and etiology of all sleep disorders present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies should be accomplished.

Following a review of all of the evidence, the examiner should identify all sleep disorders that have been present at any time during the period of the claim.  With respect to each sleep disorder identified, the examiner should identify the elements supporting the diagnosis.  If the examiner determines that no sleep disorder has been present during the period of the claim, the examiner should explain why the criteria for a sleep disorder diagnosis are not met.

If the examiner determines that a sleep disorder has been present during the period of the claim, the examiner should state an opinion with respect to each such disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by the Veteran's service-connected PTSD and/or any other service-connected disorder.

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.

In providing the requested opinions, the examiner must reconcile any conflicting medial opinions or lay evidence of record.  

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide any required opinion, he or she should explain why.  If a requested opinion would require speculation, the examiner must provide the reasons why an opinion would require speculation.

3.  Undertake any other indicated development.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



